PER CURIAM.
This is a disciplinary proceeding in which the Board of Governors of the Oregon State Bar has recommended that the license of the accused to practice law he suspended for a period of two years and thereafter until the accused shall apply for reinstate-*38meat as provided by Bale- 8.55 of the Buies for the Admission of Attorneys.
The accused was found guilty of repeatedly overdrawing a bank account which he had designated as a “clients trust account.” The bar presented no evidence that any client suffered a loss of money. The record reveals, however, a pattern of incredibly careless bookkeeping. The overdrafts against the “client” account were numerous, and they were substantial. In addition to overdrafts that were paid, there were numerous checks returned unpaid. The conduct of which the accused was found- guilty was a discredit to the' accused as a member of the profession and was the type of conduct which could have resulted in serious financial loss to clients. The accused is fortunate that no such losses were proven. Had such losses been established, the accused would have been a candidate for permanent disbarment. In re Puckett, 248 Or 127, 432 P2d 511 (1967).
The record fully supports the recommendation of the Board of Governors.
Kenneth E. Brown is suspended as a member of the bar of this state for a period of two years.